The opinion of the court was delivered by
STAET, J.
This, cause was heard on the defendant's demurrer to the orators’ bill. The defendants, by their demurrer, claim that the orators’ bill does not disclose any equity; that the orators have an adequate remedy at law touching all the material facts alleged therein ; and that a Court of Equity has no jurisdiction of the matters therein set forth. The decision of this court *651in Griffith v. Hilliard et al., heard at this term of court and reported in this volume, is decisive of all the questions raised by the demurrer.
The fro forma decree of this Gourt of Chancery is reversed, the demurrer contained in the answer is overruled, the orators’ bill is adjudged sufficient, and the answer is ordered brought forward, from which it appears that the orators’ title to the premises is in controversy; therefore, the cause is remanded to the Court of Chancery, with direction to that court to retain the cause and continue in force the injunction “for such time as, in the opinion of said court, may be necessary to enable the orators to prosecute, or bring and prosecute to final judgment such action or actions as may be necessary to establish their title in a court of law. And in default of the orators so establishing their title, within the time aforesaid, the orators’ bill to be dismissed with costs. But if the orators shall, within the time aforesaid, by a final judgment in their favor in a court of law, establish their title to said .premises, as against the defendants, then said Court will enter a decree making perpetual the temporary injunction issued in said cause, and make such order in relation to costs as to said court shall seem meet.
Taft, J., having passed upon the question below in granting the injunction, did not sit.